                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION


RANDY JENKINS HARMON,JR.,

           Plaintiff,                    CIVIL ACTION NO.: 6:18-cv-83


     V.



WARDEN DOUG WILLIAMS,et al..

           Defendants.



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION


RANDY JENKINS HARMON,JR.,

           Plaintiff,                     CIVIL ACTION NO.: 6:19-cv-40


     V.



YOLANDA BYRD,et al..

           Defendants.




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION


RANDY JENKINS HARMON,JR.,

           Plaintiff,                     CIVIL ACTION NO.: 6:19-cv-42


     V.



YOLANDA BYRD,et al..

           Defendants.
                                              ORDER


        These matters are before the Court on Plaintiffs 42 U.S.C.§ 1983 Complaints in the above-

captioned cases. Doc. 1, Doc. 1; Doc 1.' For the reasons which follow, the Court DIRECTS the
Clerk of Court to: FILE all pleadings in Case Numbers 6:19-cv-40 and 6:19-cv-42 upon the record

and docket of Case Number 6:18-cv-83; CONSOLIDATE Case Numbers 6:19-cv-40 and 6:19-

cv-42 into Case Number 6:18-cv-83; ADD Jonathan Santiago, George Rebing, Nicole Johnston

Bennett, Smith State Prison, Denis Collier, Terence Kilpatrick, Gregory Dozier, and the Georgia

Department ofCorrections as named Defendants upon the record and docket ofCase Number 6:18-

cv-83; and CLOSE Case Numbers 6:19-cv-40 and 6:19-cv-42 and enter the appropriatejudgments

of dismissal. The Court DENIES as moot Plaintiffs Motion for Leave to Proceed in Forma

Pauperis. Case Number 6:19-cv-42, Doc. 2. However, the Court previously granted Plaintiff

leave to proceed informa pauperis in Case Number 6:18-cv-83.^ Doc. 2. Plaintiff shall continue

being able to proceed informa pauperis in this consolidated action.

                                           BACKGROUND


        On August 8, 2018, Plaintiff filed a § 1983 Complaint in Case Number 6:18-cv-83 and

alleges he had to undergo a strip search upon his arrival at Smith State Prison and his property was

confiscated. Doc. 1-1 at 1. Plaintiff also complains about his placement in Tier II administrative

segregation at Smith State Prison and the processes related to his continued confinement in the




' In citing to the dockets in these three cases, the Court references the filings in Case Number 6:18-cv-83
first, the filings in Case Number 6:19-cv-40 second, and the filings in Case Number 6:19-cv-42 third.

^ The Court also granted Plaintiff informa pauperis status in Case Number 6:19-cv-40. Doc. 3. Because
the Court is consolidating these three causes of action, the Court VACATES the Order granting informa
pauperis status and DIRECTS the Clerk of Court to ensure any filing fee the Court receives on Plaintiffs
behalf is applied toward only one filing fee—^the one applicable to Case Number 6:18-cv-83.
Tier II program. Id at 1-12. Plaintiff names as Defendants former Warden Doug Williams,

Yolanda Byrd, Deric Godfrey, Tammy Watkins, and Scherika Wright. Doc. 1.

       On May 9, 2019, Plaintiff filed another § 1983 Complaint in Case Number 6:19-cv-40.

Doc. 1. In this Complaint,Plaintiff sets forth allegations concerning his placement and continued

confinement in Tier II administrative segregation while he was housed at Smith State Prison. Id

Plaintiff names as Defendants Yolanda Byrd, Jonathan Santiago, George Rebing, Doug Williams,

Nicole Johnston Bennett, and Smith State Prison.

       Just four days later, on May 13, 2019, Plaintiff filed a third § 1983 Complaint concerning

his placement and continued confinement in Tier II administrative segregation while he was

housed at Smith State Prison in Case Number 6:19-cv-42. In this cause of action. Plaintiff names

Yolanda Byrd, Denis Collier, current Warden Terence Kilpatrick, Jonathan Santiago, Nicole

Johnson-Bennett, George Rebing, Gregory Dozier, and the Georgia Department of Corrections as

Defendants. Id

                                           DISCUSSION


       The Court notes a district court has authority to consolidate multiple actions if they

"involve a common question of law or fact." Fed. R. Civ. P. 42(a). Consolidation under Rule

42(a)"is permissive and vests a purely discretionary power in the district court." Young v. Citv

of Augusta,59 F.3d 1160, 1168(11th Cir. 1995)(internal quotes omitted). "District courts in this

circuit have been urged to make good use of Rule 42(a) . .. in order to expedite the trial and

eliminate unnecessary repetition and confusion." Id at 1169 (internal quotes omitted). The

decision of whether to consolidate "is entirely within the discretion of the district court as it seeks

to promote the administration ofjustice." Gentrv v. Smith, 487 F.2d 571, 581 (5th Cir. 1973);
see also Devlin v. Transp. Commc'ns Int'l Union. 175 F.3d 121, 130 (2d Cir. 1999)(courts can

sua sponte consolidate cases under Rule 42(a)).

       In exercising that discretion, district courts must weigh the risk of prejudice and confusion

wrought by consolidation against the risk of inconsistent rulings on common factual and legal

questions; the burden on the parties and the court posed by multiple lawsuits as opposed to one;

the length of time required to conclude multiple lawsuits as opposed to one; and the relative

expense of proceeding with separate lawsuits if they are not consolidated. Hendrix v. Ravbestos-

Manhattan. Inc.. 776 F.2d 1492, 1495 (11th Cir. 1985).

       Plaintiffs filings appear to arise from the same set of facts. His Complaints involve

allegations that all Defendants violated his due process rights by placing him- in Tier II

administrative segregation and by not following proper procedures regarding his continued

confinement in that program while he was housed at Smith State Prison. The Court notes Plaintiff

alleges in his Complaint in Case Number 6:18-cv-83 that he was subject to a strip search and his

property was confiscated upon his arrival at Smith State Prison. However, the Court also notes

Plaintiff is no longer housed at Smith State Prison, and all of his allegations in these three causes

of action concern Plaintiffs conditions of confinement at Smith State Prison.            Given this

congruence, the benefits of consolidation far outweigh any prejudice to the parties. Accordingly,

it will benefit judicial economy to place all of Plaintiffs claims against these Defendants in one

case: Case Number 6:18-cv-83.

                                         CONCLUSION


       For the reasons set forth above, the Court DIRECTS the Clerk of Court to: FILE all

pleadings in Case Numbers 6:19-cv-40 and 6:19-cv-42 upon the record and docket of Case

Number 6:18-cv-83; CONSOLIDATE Case Numbers 6:19-cv-40 and 6:19-cv-42 into Case
Number 6;18-cv-83; ADD Jonathan Santiago, George Rebing, Nicole Johnston Bennett, Smith

State Prison, Denis Collier, Terence Kilpatrick, Gregory Dozier, and the Georgia Department of

Corrections as named Defendants upon the record and docket of Case Number 6:18-cv-83; and

CLOSE Case Numbers 6:19-cv-40 and 6:19-cv-42 and enter the appropriate judgments of

dismissal. The Court DENIES as moot Plaintiffs Motion for Leave to Proceed in Forma

Pauperis. Case Number 6:19-cv-42, Doc. 2. However, the Court previously granted Plaintiff

leave to proceed informa pauperis in Case Number 6:18-cv-83. Doc. 2. Plaintiff shall continue

being able to proceed informa pauperis in this consolidated action.

       SO ORDERED,this /. 9^dav of July, 2019.


                                                                  JUDGE
                                      UNITED S ATES DISTRICT COURT
                                         UTH       DISTRICT OF GEORGIA
